Filed 5/8/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 106







In the Interest of R.C.





Ashley Peterson, L.C.S.W., 		Petitioner and Appellee



v.



R.C., a child,                                                                                                  Respondent



         and 



T.V., mother, C.C., father, 		Respondents and Appellants







No. 20180090







Appeal from the Juvenile Court of Cass County, East Central Judicial District, the Honorable Susan J. Solheim, Judicial Referee.



AFFIRMED.



Per Curiam.



Pam H. Ormand (on brief), Assistant State’s Attorney, Fargo, ND, for petitioner and appellee.



Daniel E. Gast (on brief), Fargo, ND, for respondent and appellant C.C.



Elizabeth J. Sundby (on brief), Fargo, ND, for respondent and appellant T.V.

Interest of R.C.

No. 20180090



Per Curiam.

[¶1]	T.V. and C.C., the mother and father of R.C., appeal from a juvenile court order terminating their parental rights.  The juvenile court found the child was deprived, the conditions and causes of the deprivation were likely to continue, and the child was suffering or would probably suffer serious harm in the future.  On appeal, T.V. and C.C. argue there was not clear and convincing evidence to support a termination of their parental rights.  The juvenile court’s findings are supported by clear and convincing evidence and are not clearly erroneous.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte